IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                         Assigned on Briefs November 14, 2013

          STEPHAN L. BEASLEY v. AVRIL CHAPMAN, WARDEN

                   Appeal from the Circuit Court for Wayne County
                       No. 15337      Jim T. Hamilton, Judge


                No. M2013-01380-CCA-R3-HC - Filed February 6, 2014


Petitioner’s third habeas corpus petition attacking his conviction for first degree murder, with
a sentence of life without parole, was dismissed by the trial court without an evidentiary
hearing. Petitioner argues on appeal that he is entitled to relief because (1) the trial court
failed to require the State to make an appropriate election of offenses; (2) the indictment was
erroneously amended; (3) Petitioner was never given notice of the offense he was charged
with; and (4) a final ground that can only be accurately described by a direct quote from
Petitioner’s brief: “whether the unanimity of the verdict was decided upon imparcially [sic]
due to multiple offenses that have never been recognized by the Grand Jury that has always
been a Constitutional right of any citizen born in the United States that have alleged to have
committed an offense.” We affirm the judgment of the trial court pursuant to Rule of the
Tennessee Court of Criminal Appeal 20.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

T HOMAS T. W OODALL, J., delivered the opinion of the court, in which J OHN E VERETT
W ILLIAMS and C AMILLE R. M CM ULLEN, JJ., joined.

Stephan L. Beasley, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter; Michelle L. Consiglio-Young,
Assistant Attorney General; and Mike Bottoms, District Attorney General, for the appellee,
State of Tennessee.

                               MEMORANDUM OPINION

       The law in Tennessee is well settled that only a void judgment can afford habeas
corpus relief in the nature of Petitioner’s allegations.
       Habeas corpus relief is available in Tennessee only when “it appears upon the
       face of the judgment or the record of the proceedings upon which the judgment
       is rendered” that a convicting court was without jurisdiction or authority to
       sentence a defendant, or that a defendant’s sentence of imprisonment or other
       restraint has expired.

Archer v. State, 851 S.W.2d 147, 164 (Tenn. 1993).

        Petitioner’s sentence of life imprisonment without parole, imposed by judgment
entered November 23, 1994, has not expired. It does not appear on the face of the judgment
or the record of the proceedings that the judgment is void. Habeas corpus relief can be
granted only if the judgment is void, as opposed to a voidable judgment. Taylor v. State, 995
S.W.2d 78, 83 (Tenn. 1999). “A voidable conviction or sentence is one which is facially
valid and requires the introduction of proof beyond the face of the record or judgment to
establish its validity.” Id. The indictment was quoted in the opinion of Petitioner’s appeal
from dismissal of his first petition for habeas corpus relief. Stephan Lajuan Beasley v. State
of Tennessee, No. E2005-00367-CCA-MR3-HC, 2005 WL 3533265 at *4 (Tenn. Crim. App.
Dec. 27, 2005). Petitioner’s claim of inadequate notice is without merit. The other claims,
even if true, do not assert cognizable claims in a habeas corpus proceeding. That is, even if
true, they would render the judgment possibly voidable, but never void.

       Accordingly, the judgment of the trial court is affirmed pursuant to Rule of the Court
of Criminal Appeals 20.


                                                   ___________________________________
                                                   THOMAS T. WOODALL, JUDGE




                                             -2-